Title: From George Washington to Benjamin Lincoln, 7 June 1786
From: Washington, George
To: Lincoln, Benjamin



My Dr Sir,
Mount Vernon 7th June 1786

Inclosed is a copy of my last to you, soon after writing which I heard of Doctr Gordon’s sailing. Not knowing who his Agent is, I again take the liberty of putting under this cover, the second Bill of exchange for him; & the original subscription paper on which the eleven pounds arose as part of the Bill (just mentioned) for forty two pounds which was the amount of both the Alexandria & Fredericksburgh subscriptions. As I have passed my receipts to the gentlemen who collected the money at the places above named; I wish the Doctors Agent—or Attorney if he has appointed one, would acknowledge the receipt of the Bill to me.
Mr Lear arrived here a few days ago, & appears to be a genteel, well-behaved young man: he delivered me your letter, in consequence of which I applied to, & have received a promise from Charles Lee Esqr. (brother to the Colonel) to furnish him with such Law Books as he may have occasion for. I wish you success in your Passamaquady undertaking, & with sentiments of very great esteem & regard, am My Dr Sir, &c.

G: Washington

